MEMORANDUM **
Marcellus A. Greene appeals pro se the district court’s summary judgment for defendant in his 42 U.S.C. § 1983 action alleging that a prison medical official forced him to take psychotropic medications against his will. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment because Greene failed to raise a genuine issue of material fact as to whether prison officials violated his constitutional rights by involuntarily medicating him. See Washington v. Harper, 494 U.S. 210, 229, 110 S.Ct. 1028, 108 L.Ed.2d 178 (1990).
Greene’s remaining contentions lack merit.
The Clerk shall amend the docket to reflect that Russell C. Ewing, II, MD, is the only defendant who is also an appellee and to reflect that Marcellus Alexander Greene, aka Sar Pala A. Ra ‘anan is the sole plaintiff and the sole appellant.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.